DETAILED ACTION

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 08/13/2021 is acknowledged.  Claim 1 has been amended.  Claim 4 has been cancelled.  Claims 1-3 and 5 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 05/14/2021.

Response to Arguments
Regarding Applicant’s argument that “claim 1 recites the presence of a straightening plate, not a duct,” Examiner notes that claim 1 recites a straightening plate held by a pair of side plates and mounted on an inner wall of the airtight container by mounting materials, which reads on retainer 42 of Ramshankar as annotated below. Alternatively, in the case that Applicant may have meant to say that claim 1 recites the presence of a shielding plate, not a duct, Examiner notes that the recited shielding plate reads on the top plate of duct 44, i.e. the plate that reference numeral 44 points to in Ramshankar Figs. 1 and 2. Further with respect to the argument that “the upper opening is formed above the straightening plate, and the lower opening is formed below the straightening plate,” see upper opening 42-6 formed above the straightening plate 42 and lower opening 42-1 formed below the straightening plate 42 in Ramshankar.

    PNG
    media_image1.png
    469
    488
    media_image1.png
    Greyscale


Regarding Applicant’s argument that claim 1 differs from the reference in that “the upper opening of the straightening plate is open to the low-pressure space in the airtight container,” Applicant appears to be alleging that the upper opening 42-6 of straightening plate 42 in the Ramshankar reference is not open to the low-pressure space, i.e. that duct 44 is somehow not part of the low-pressure space. Respectfully, under broadest reasonable interpretation, the low-pressure space is the interior of the container below the partition plate and outside of the intake portion and compression chamber located within the fixed and orbiting scrolls, see annotated Fig. 1 of Ramshankar below. Ramshankar’s suction inlet duct 40 is open at openings 42-1, 46, and 48 to the rest of the interior of container 12 below the partition plate 14, and constitutes part of the low-pressure space. As can be seen, refrigerant flows from the upper opening 42-6 of the straightening plate 42 into a region of the low-pressure space in duct 44. Further with respect to the argument that “the refrigerant that is used to cool the motor is mixed and sucked in the low-

    PNG
    media_image2.png
    563
    634
    media_image2.png
    Greyscale

Accordingly, Applicant's arguments have been fully considered but they are not persuasive. 

Specification
The disclosure is objected to because of the following informalities: para. [0050] should read “The shielding plate 180 is placed at a position covering an opening range r in a radial direction in the intake portion 38 of at least the fixed scroll 30 from above, and is placed at a a circumferential direction from above.” The current wording states that both opening ranges are defined in the radial direction, making it seem like the same opening range being referred to by two different names. However, with reference to Figs. 1b and 3b, it can be seen that opening range θ is actually defined in the circumferential direction, and θ typically symbolizes angles.  Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
In claim 1, “the suction port” should read “a suction port”.
In claim 2, “an inner wall” should read “the inner wall”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an upper opening is formed above the straightening plate on the side, and a lower opening is formed below the straightening plate on the side” (emphasis added). 
Claim 1 recites “the shielding plate is placed at a position covering an opening range r in a radial direction in the intake portion of at least the fixed scroll from above, and is placed at a position covering an opening range θ in the radial direction from above.” Both opening range r and opening range θ are defined in the radial direction, and it is indefinite if the same opening range is being referred to by two different names. For reasons as explained above in the objection to the specification, Examiner suggests revising to “an opening range θ in a circumferential direction.”
Claims 2, 3, and 5 are also rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramshankar et al. US 5,240,391.
Regarding claim 1, Ramshankar discloses:
A scroll compressor 10 comprising: 

a fixed scroll 28 which is adjacent to the partition plate 14; 
an orbiting scroll 24 which is meshed with the fixed scroll 28 and which forms a compression chamber; 
a rotation-suppressing member 26 for preventing the orbiting scroll from rotating; and
a main bearing 20 for supporting the orbiting scroll 24;  
wherein the fixed scroll 28, the orbiting scroll 24, the rotation-suppressing member 26 and the main bearing 20 are placed in the low-pressure space, and 
the fixed scroll 28 and the orbiting scroll 24 are placed between the partition plate 14 and the main bearing 20, wherein 
a refrigerant intake tube 34 for making the low-pressure space suck refrigerant is provided in the airtight container 12, 
the scroll compressor includes a straightening plate 42 against which refrigerant introduced from the refrigerant intake tube 34 collides, and a shielding plate 44 provided at a height position between the partition plate 14 and an intake portion of at least the fixed scroll 28 (Fig. 1),
the straightening plate 42 is held by a pair of side plates, and mounting materials are connected to the pair of side plates, respectively (see annotated Fig. 2 above), 
the straightening plate 42 is placed at a position separated away from the suction port of the refrigerant intake tube 34 by a predetermined distance by the pair of side plates, and the 
an upper opening 42-6 is formed above the straightening plate 42 on the side, and a lower opening 42-1 is formed below the straightening plate on the side, 
the shielding plate 44 is placed at a position covering an opening range r in a radial direction in the intake portion of at least the fixed scroll 28 from above, and is placed at a position covering an opening range θ in the radial direction from above (see Figs. 1 and 2), and 
suction refrigerant that split-flows by the straightening plate 42 and flows into the low- pressure space of the airtight container from the upper opening 42-6 of the straightening plate 42 collides against the shielding plate 44 provided to cover the upper opening 42-6 of the straightening plate 42 and then, the refrigerant flows into the intake portion of the fixed scroll 28 (see annotated Fig. 1 and response to arguments above).

Regarding claim 2, Ramshankar discloses:
wherein the shielding plate 44 is provided on an inner wall 112 of the airtight container (see Fig. 3). 

Regarding claim 3, Ramshankar discloses:
wherein the shielding plate 44 is provided in the fixed scroll 28 (see Fig. 1). 

Regarding claim 5, Ramshankar discloses:
wherein the straightening plate 42 and the shielding plate 44 are integrally formed together (“single piece”, see col. 4, l. 6-7 and Fig. 3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                            09/09/2021


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Friday, September 10, 2021